 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 3326 
 
AN ACT 
Making appropriations for the Department of Defense for the fiscal year ending September 30, 2010, and for other purposes. 
 
 
1.Short title This Act may be cited as the Department of Defense Appropriations Act, 2010.
2.Table of contents The table of contents of this Act is as follows:

Sec. 1. Short title.
Sec. 2. Table of contents.
Sec. 3. References.
DIVISION A—DEPARTMENT OF DEFENSE APPROPRIATIONS
Title I—Military Personnel
Title II—Operation and Maintenance
Title III—Procurement
Title IV—Research, Development, Test and Evaluation
Title V—Revolving and Management Funds
Title VI—Other Department of Defense Programs
Title VII—Related Agencies
Title VIII—General Provisions
Title IX—Overseas Contingency Operations
DIVISION B—OTHER MATTERS
3.References Except as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.
ADepartment of Defense AppropriationsThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2010, for military functions administered by the Department of Defense and for other purposes, namely:
IMILITARY PERSONNELMilitary personnel, armyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty, (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $41,005,612,000.Military personnel, navyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $25,289,049,000.Military personnel, marine corpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $12,799,990,000.Military personnel, air forceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $26,174,136,000.Reserve personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 3038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,304,713,000.Reserve personnel, navyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,909,301,000.Reserve personnel, marine corpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $613,500,000.Reserve personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 8038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,589,412,000.National guard personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under section 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $7,546,905,000.National guard personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under section 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $2,938,229,000.
IIOPERATION AND MAINTENANCEOperation and maintenance, armyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law; and not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Army, and payments may be made on his certificate of necessity for confidential military purposes, $30,934,550,000.Operation and maintenance, navyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law; and not to exceed $14,657,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Navy, and payments may be made on his certificate of necessity for confidential military purposes, $34,714,396,000.Operation and maintenance, marine corpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $5,539,117,000.Operation and maintenance, air forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law; and not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Air Force, and payments may be made on his certificate of necessity for confidential military purposes, $33,477,116,000.Operation and maintenance, defense-Wide(including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $28,115,793,000: 
Provided, That not more than $50,000,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: 
Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: 
Provided further, That of the funds provided under this heading, not less than $29,732,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $3,600,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): 
Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: 
Provided further, That $6,667,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: 
Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Operation and maintenance, army reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $2,617,496,000.Operation and maintenance, navy reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $1,273,701,000.Operation and maintenance, marine corps reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $223,175,000.Operation and maintenance, air force reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,131,200,000.Operation and maintenance, army national guardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $6,189,713,000.Operation and maintenance, air national guardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $5,882,251,000.United States Court of Appeals for the Armed ForcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $13,932,000, of which not to exceed $5,000 may be used for official representation purposes.Environmental restoration, army(including transfer of funds)For the Department of the Army, $423,364,000, to remain available until transferred: 
Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, navy(including transfer of funds)For the Department of the Navy, $285,869,000, to remain available until transferred: 
Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, air force(including transfer of funds)For the Department of the Air Force, $494,276,000, to remain available until transferred: 
Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, Defense-Wide(including transfer of funds)For the Department of Defense, $11,100,000, to remain available until transferred: 
Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, formerly used defense sites(including transfer of funds)For the Department of the Army, $292,700,000, to remain available until transferred: 
Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Overseas Humanitarian, Disaster, and Civic AidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $109,869,000, to remain available until September 30, 2011.Cooperative Threat Reduction AccountFor assistance to the republics of the former Soviet Union and, with appropriate authorization by the Department of Defense and Department of State, to countries outside of the former Soviet Union, including assistance provided by contract or by grants, for facilitating the elimination and the safe and secure transportation and storage of nuclear, chemical and other weapons; for establishing programs to prevent the proliferation of weapons, weapons components, and weapon-related technology and expertise; for programs relating to the training and support of defense and military personnel for demilitarization and protection of weapons, weapons components and weapons technology and expertise, and for defense and military contacts, $424,093,000, to remain available until September 30, 2012: 
Provided, That of the amounts provided under this heading, not less than $15,000,000 shall be available only to support the dismantling and disposal of nuclear submarines, submarine reactor components, and security enhancements for transport and storage of nuclear warheads in the Russian Far East and North.Department of Defense Acquisition Workforce Development FundFor the Department of Defense Acquisition Workforce Development Fund, $100,000,000.
IIIPROCUREMENTAircraft procurement, armyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $5,093,822,000, to remain available for obligation until September 30, 2012.Missile procurement, armyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,251,053,000, to remain available for obligation until September 30, 2012.Procurement of weapons and tracked combat vehicles, armyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $2,335,807,000, to remain available for obligation until September 30, 2012.Procurement of ammunition, armyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $2,056,115,000, to remain available for obligation until September 30, 2012.Other procurement, armyFor construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; and the purchase of eight vehicles required for physical security of personnel, notwithstanding price limitations applicable to passenger vehicles but not to exceed $250,000 per vehicle; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $8,582,660,000, to remain available for obligation until September 30, 2012.Aircraft procurement, navyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $18,643,221,000, to remain available for obligation until September 30, 2012.Weapons procurement, navyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $3,357,572,000, to remain available for obligation until September 30, 2012.Procurement of ammunition, navy and marine corpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $800,651,000, to remain available for obligation until September 30, 2012.Shipbuilding and conversion, navyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows:Carrier Replacement Program, $739,269,000;Carrier Replacement Program (AP), $484,432,000;NSSN, $1,964,317,000;NSSN (AP), $1,959,725,000;CVN Refueling, $1,563,602,000;CVN Refuelings (AP), $211,820,000;DDG–1000 Program, $1,382,797,000;DDG–51 Destroyer, $1,912,267,000;DDG–51 Destroyer (AP), $578,996,000;Littoral Combat Ship, $1,080,000,000;LPD–17, $872,392,000;LPD–17 (AP), $184,555,000;LHA–R (AP), $170,000,000;Intratheater Connector, $177,956,000;LCAC Service Life Extension Program, $63,857,000;Prior year shipbuilding costs, $144,950,000;Service Craft, $3,694,000; andFor outfitting, post delivery, conversions, and first destination transportation, $386,903,000.
In all: $13,881,532,000, to remain available for obligation until September 30, 2014: 
Provided, That additional obligations may be incurred after September 30, 2014, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: 
Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: 
Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards.Other procurement, navyFor procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only, and the purchase of seven vehicles required for physical security of personnel, notwithstanding price limitations applicable to passenger vehicles but not to exceed $250,000 per vehicle; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $5,441,234,000, to remain available for obligation until September 30, 2012.Procurement, marine corpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $1,521,505,000, to remain available for obligation until September 30, 2012.Aircraft Procurement, Air ForceFor construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $13,295,474,000, to remain available for obligation until September 30, 2012; 
Provided, That none of the funds provided in this Act for modification of C–17 aircraft may be obligated until all C–17 contracts funded with prior year Aircraft Procurement, Air Force appropriated funds are definitized unless the Secretary of the Air Force certifies in writing to the congressional defense committees that each such obligation is necessary to meet the needs of a warfighting requirement or prevents increased costs to the taxpayer and provides the reasons for failing to definitize the prior year contracts along with the prospective contract definitization schedule.Missile procurement, air forceFor construction, procurement, and modification of missiles, spacecraft, rockets, and related equipment, including spare parts and accessories therefor, ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $5,995,544,000, to remain available for obligation until September 30, 2012.Procurement of ammunition, air forceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $801,550,000, to remain available for obligation until September 30, 2012.Other procurement, air forceFor procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only, and the purchase of two vehicles required for physical security of personnel, notwithstanding price limitations applicable to passenger vehicles but not to exceed $250,000 per vehicle; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $17,138,239,000, to remain available for obligation until September 30, 2012.Procurement, defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $4,050,537,000, to remain available for obligation until September 30, 2012.Defense production act purchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and 2093), $150,746,000, to remain available until expended.
IVRESEARCH, DEVELOPMENT, TEST AND EVALUATIONResearch, development, test and evaluation, armyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $11,474,180,000, to remain available for obligation until September 30, 2011.Research, development, test and evaluation, navyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $20,003,463,000, to remain available for obligation until September 30, 2011: 
Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces: 
Provided further, That funds appropriated in this paragraph shall be available for the Cobra Judy program.Research, development, test and evaluation, air forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $28,121,985,000, to remain available for obligation until September 30, 2011.Research, development, test and evaluation, Defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $20,747,081,000, to remain available for obligation until September 30, 2011, of which $2,500,000 shall be available only for the Missile Defense Agency to construct a replacement Patriot launcher pad for the Japanese Ministry of Defense.operational test and evaluation, defenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $190,770,000, to remain available for obligation until September 30, 2011.
VREVOLVING AND MANAGEMENT FUNDSDefense working capital fundsFor the Defense Working Capital Funds, $1,455,004,000.National defense sealift fundFor National Defense Sealift Fund programs, projects, and activities, and for expenses of the National Defense Reserve Fleet, as established by section 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. App. 1744), and for the necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $1,672,758,000, to remain available until expended: 
Provided, That none of the funds provided in this paragraph shall be used to award a new contract that provides for the acquisition of any of the following major components unless such components are manufactured in the United States: auxiliary equipment, including pumps, for all shipboard services; propulsion system components (engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes: 
Provided further, That the exercise of an option in a contract awarded through the obligation of previously appropriated funds shall not be considered to be the award of a new contract: 
Provided further, That the Secretary of the military department responsible for such procurement may waive the restrictions in the first proviso on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes.
VIOTHER DEPARTMENT OF DEFENSE PROGRAMSDefense Health ProgramFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $29,243,428,000; of which $27,596,689,000 shall be for operation and maintenance, of which not to exceed one percent shall remain available until September 30, 2011, and of which up to $15,093,539,000 may be available for contracts entered into under the TRICARE program; of which $366,692,000, to remain available for obligation until September 30, 2012, shall be for procurement; and of which $1,280,047,000, to remain available for obligation until September 30, 2011, shall be for research, development, test and evaluation: 
Provided, That, notwithstanding any other provision of law, of the amount made available under this heading for research, development, test and evaluation, not less than $10,000,000 shall be available for HIV prevention educational activities undertaken in connection with United States military training, exercises, and humanitarian assistance activities conducted primarily in African nations.Chemical agents and munitions destruction, defenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions, to include construction of facilities, in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $1,560,760,000, of which $1,146,802,000 shall be for operation and maintenance, of which no less than $84,839,000, shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $34,905,000 for activities on military installations and $49,934,000, to remain available until September 30, 2011, to assist State and local governments; $12,689,000 shall be for procurement, to remain available until September 30, 2012, of which no less than $12,689,000 shall be for the Chemical Stockpile Emergency Preparedness Program to assist State and local governments; and $401,269,000, to remain available until September 30, 2011, shall be for research, development, test and evaluation, of which $398,669,000 shall only be for the Assembled Chemical Weapons Alternatives (ACWA) program.Drug Interdiction and Counter-Drug Activities, Defense(including transfer of funds)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $1,158,226,000: 
Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act.Joint Improvised Explosive Device Defeat Fund(including transfer of funds)For the Joint Improvised Explosive Device Defeat Fund, $121,550,000 for Staff and Infrastructure: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Director of the Joint Improvised Explosive Device Defeat Organization to investigate, develop and provide equipment, supplies, services, training, facilities, personnel and funds to assist United States forces in the defeat of improvised explosive devices: 
Provided further, That within 60 days of the enactment of this Act, a plan for the intended management and use of the amounts provided under this heading shall be submitted to the congressional defense committees: 
Provided further, That the Secretary of Defense shall submit a report not later than 60 days after the end of each fiscal quarter to the congressional defense committees providing assessments of the evolving threats, individual service requirements to counter the threats, the current strategy for predeployment training of members of the Armed Forces on improvised explosive devices, and details on the execution of the Fund: 
Provided further, That the Secretary of Defense may transfer funds provided herein to appropriations for operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: 
Provided further, That amounts transferred shall be merged with and available for the same purposes and time period as the appropriations to which transferred: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer.Office of the inspector generalFor expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $288,100,000, of which $287,100,000 shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended on the approval or authority of the Inspector General, and payments may be made on the Inspector General's certificate of necessity for confidential military purposes; and of which $1,000,000, to remain available until September 30, 2012, shall be for procurement.
VIIRELATED AGENCIESCentral intelligence agency retirement and disability system fundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $290,900,000.Intelligence community management accountFor necessary expenses of the Intelligence Community Management Account, $707,912,000.
VIIIGENERAL PROVISIONS
8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress.
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: 
Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: 
Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: 
Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey.
8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein.
8004.No more than 20 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: 
Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers' Training Corps.(transfer of funds)
8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, he may, with the approval of the Office of Management and Budget, transfer not to exceed $4,000,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: 
Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: 
Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: 
Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: 
Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2010: 
Provided further, That transfers among military personnel appropriations shall not be taken into account for purposes of the limitation on the amount of funds that may be transferred under this section: 
Provided further, That no obligation of funds may be made pursuant to section 1206 of Public Law 109–163 (or any successor provision) unless the Secretary of Defense has notified the congressional defense committees prior to any such obligation.
8006.
(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement regarding this Act, the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act.
(b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: 
Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts.
8007.
(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2010: 
Provided, That the report shall include—
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;
(2)a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and
(3)an identification of items of special congressional interest.
(b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement.
8008.The Secretaries of the Air Force and the Army are authorized, using funds available under the headings Operation and Maintenance, Air Force and Operation and Maintenance, Army, to complete facility conversions and phased repair projects which may include upgrades and additions to Alaskan range infrastructure and training areas, and improved access to these ranges.(transfer of funds)
8009.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: 
Provided, That transfers may be made between such funds: 
Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer. Except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation.
8010.Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees.
8011.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: 
Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government's liability: 
Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: 
Provided further, That no multiyear procurement contract can be terminated without 10-day prior notification to the congressional defense committees: 
Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: 
Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract—
(1)the Secretary of Defense has submitted to Congress a report within 30 days of enactment of this Act that certifies full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are identified in that report for production beyond advance procurement activities in the fiscal year 2010 budget, full funding of procurement of such unit in that fiscal year;
(2)cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract;
(3)the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and
(4)the contract does not provide for a price adjustment based on a failure to award a follow-on contract.
Funds appropriated in title III of this Act may be used for a multiyear procurement contract as follows:F–18 aircraft variants. 
8012.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of chapter 20 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: 
Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: 
Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam.
8013.
(a)During fiscal year 2010, the civilian personnel of the Department of Defense may not be managed on the basis of any end-strength, and the management of such personnel during that fiscal year shall not be subject to any constraint or limitation (known as an end-strength) on the number of such personnel who may be employed on the last day of such fiscal year.
(b)The fiscal year 2011 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2011 Department of Defense budget request shall be prepared and submitted to the Congress as if subsections (a) and (b) of this provision were effective with regard to fiscal year 2011.
(c)Nothing in this section shall be construed to apply to military (civilian) technicians.
8014.None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress.
8015.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: 
Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: 
Provided further, That this section applies only to active components of the Army.
8016.
(a)None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by more than 10 Department of Defense civilian employees unless—
(1)the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function;
(2)the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of—
(A)10 percent of the most efficient organization's personnel-related costs for performance of that activity or function by Federal employees; or
(B)$10,000,000; and
(3)the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by—
(A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or
(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code.
(b)
(1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that—
(A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O'Day Act (41 U.S.C. 47);
(B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or
(C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)).
(2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code.
(c)The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities.(transfer of funds)
8017.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protege Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protege Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act.
8018.None of the funds in this Act may be available for the purchase by the Department of Defense (and its departments and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter and under unless the anchor and mooring chain are manufactured in the United States from components which are substantially manufactured in the United States: 
Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the forging and shot blasting process): 
Provided further, That for the purpose of this section substantially all of the components of anchor and mooring chain shall be considered to be produced or manufactured in the United States if the aggregate cost of the components produced or manufactured in the United States exceeds the aggregate cost of the components produced or manufactured outside the United States: 
Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis, the Secretary of the service responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations that such an acquisition must be made in order to acquire capability for national security purposes.
8019.None of the funds available to the Department of Defense may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable or unsafe for further use.
8020.No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government.
8021.In addition to the funds provided elsewhere in this Act, $15,000,000 is appropriated only for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): 
Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making Appropriations for the Department of Defense with respect to any fiscal year: 
Provided further, That notwithstanding section 430 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code.
8022.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities.
8023.None of the funds appropriated by this Act shall be available to perform any cost study pursuant to the provisions of OMB Circular A–76 if the study being performed exceeds the period permitted by section 322 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84).
8024.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: 
Provided, That upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations.
8025.
(a)Of the funds made available in this Act, not less than $33,756,000 shall be available for the Civil Air Patrol Corporation, of which—
(1)$26,433,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counterdrug activities, and drug demand reduction activities involving youth programs;
(2)$6,426,000 shall be available from Aircraft Procurement, Air Force; and
(3)$897,000 shall be available from Other Procurement, Air Force for vehicle procurement.
(b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies.
8026.
(a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities.
(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: 
Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties.
(c)Notwithstanding any other provision of law, none of the funds available to the department from any source during fiscal year 2010 may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development.
(d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2010, not more than 5,600 staff years of technical effort (staff years) may be funded for defense FFRDCs: 
Provided, That of the specific amount referred to previously in this subsection, not more than 1,100 staff years may be funded for the defense studies and analysis FFRDCs: 
Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program (NIP) and the Military Intelligence Program (MIP).
(e)The Secretary of Defense shall, with the submission of the department's fiscal year 2011 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates.
(f)Notwithstanding any other provision of this Act, the total amount appropriated in this Act for FFRDCs is hereby reduced by $125,200,000.
8027.None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: 
Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: 
Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: 
Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act.
8028.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives.
8029.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: 
Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: 
Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section.
8030.
(a)
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country.
(2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country.
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2010. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party.
(c)For purposes of this section, the term Buy American Act means title III of the Act entitled An Act making appropriations for the Treasury and Post Office Departments for the fiscal year ending June 30, 1934, and for other purposes, approved March 3, 1933 (41 U.S.C. 10a et seq.).
8031.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account established by section 2921(c)(1) of the National Defense Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be available until expended for the payments specified by section 2921(c)(2) of that Act.
8032.
(a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, and Minnesota relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force.
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, and Minnesota.
(c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b).
(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 479a–1).
8033.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000.
8034.
(a)During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement.
(b)The fiscal year 2011 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2011 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2011 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds.
8035.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2011: 
Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: 
Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947, as amended, shall remain available until September 30, 2011.
8036.Notwithstanding any other provision of law, funds made available in this Act for the Defense Intelligence Agency may be used for the design, development, and deployment of General Defense Intelligence Program intelligence communications and intelligence information systems for the Services, the Unified and Specified Commands, and the component commands.
8037.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental impacts, including training and technical assistance to tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities.
8038.
(a)None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means title III of the Act entitled An Act making appropriations for the Treasury and Post Office Departments for the fiscal year ending June 30, 1934, and for other purposes, approved March 3, 1933 (41 U.S.C. 10a et seq.).
(b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense.
(c)In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality-competitive, and available in a timely fashion.
8039.None of the funds appropriated by this Act shall be available for a contract for studies, analysis, or consulting services entered into without competition on the basis of an unsolicited proposal unless the head of the activity responsible for the procurement determines—
(1)as a result of thorough technical evaluation, only one source is found fully qualified to perform the proposed work;
(2)the purpose of the contract is to explore an unsolicited proposal which offers significant scientific or technological promise, represents the product of original thinking, and was submitted in confidence by one source; or
(3)the purpose of the contract is to take advantage of unique and significant industrial accomplishment by a specific concern, or to insure that a new product or idea of a specific concern is given financial support: 
Provided, That this limitation shall not apply to contracts in an amount of less than $25,000, contracts related to improvements of equipment that is in development or production, or contracts as to which a civilian official of the Department of Defense, who has been confirmed by the Senate, determines that the award of such contract is in the interest of the national defense.
8040.
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used—
(1)to establish a field operating agency; or
(2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee's place of duty remains at the location of that headquarters.
(b)The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department.
(c)This section does not apply to—
(1)field operating agencies funded within the National Intelligence Program; or
(2)an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats.
8041.The Secretary of Defense, notwithstanding any other provision of law, acting through the Office of Economic Adjustment of the Department of Defense, may use funds made available in this Act under the heading Operation and Maintenance, Defense-Wide to make grants and supplement other Federal funds in accordance with the guidance provided in the explanatory statement regarding this Act.(rescissions)
8042.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts:
“Research, Development, Test and Evaluation, Navy, 2009/2010”, $20,000,000;
“Research, Development, Test and Evaluation, Air Force, 2009/2010”, $98,430,000;
“Research, Development, Test and Evaluation, Defense-Wide, 2009/2010”, $154,457,000;
“Procurement of Weapons and Tracked Combat Vehicles, Army, 2009/2011”, $41,087,000;
“Other Procurement, Army, 2009/2011”, $138,239,000;
“Other Procurement, Navy, 2009/2011”, $84,844,000;
“Aircraft Procurement, Air Force, 2009/2011”, $628,900,000;
“Missile Procurement, Air Force, 2009/2011”, $60,000,000;
“Other Procurement, Air Force, 2009/2011”, $10,900,000;
“Procurement, Defense-Wide, 2009/2011”, $5,200,000; and
“Procurement, Defense-Wide, 2008/2010”, $2,000,000.
8043.None of the funds available in this Act may be used to reduce the authorized positions for military (civilian) technicians of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military (civilian) technicians, unless such reductions are a direct result of a reduction in military force structure.
8044.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People's Republic of Korea unless specifically appropriated for that purpose.
8045.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: 
Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures.
8046.During the current fiscal year, none of the funds appropriated in this Act may be used to reduce the civilian medical and medical support personnel assigned to military treatment facilities below the September 30, 2003, level: 
Provided, That the Service Surgeons General may waive this section by certifying to the congressional defense committees that the beneficiary population is declining in some catchment areas and civilian strength reductions may be consistent with responsible resource stewardship and capitation-based budgeting.
8047.
(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law.
(b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction and counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law.
8048.None of the funds appropriated by this Act may be used for the procurement of ball and roller bearings other than those produced by a domestic source and of domestic origin: 
Provided, That the Secretary of the military department responsible for such procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate, that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: 
Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 4(12) of the Office of Federal Procurement Policy Act, except that the restriction shall apply to ball or roller bearings purchased as end items.
8049.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers.
8050.None of the funds made available in this or any other Act may be used to pay the salary of any officer or employee of the Department of Defense who approves or implements the transfer of administrative responsibilities or budgetary resources of any program, project, or activity financed by this Act to the jurisdiction of another Federal agency not financed by this Act without the express authorization of Congress: 
Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense Appropriations Acts, or provisions of Acts providing supplemental appropriations for the Department of Defense.
8051.
(a)Notwithstanding any other provision of law, none of the funds available to the Department of Defense for the current fiscal year may be obligated or expended to transfer to another nation or an international organization any defense articles or services (other than intelligence services) for use in the activities described in subsection (b) unless the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate are notified 15 days in advance of such transfer.
(b)This section applies to—
(1)any international peacekeeping or peace-enforcement operation under the authority of chapter VI or chapter VII of the United Nations Charter under the authority of a United Nations Security Council resolution; and
(2)any other international peacekeeping, peace-enforcement, or humanitarian assistance operation.
(c)A notice under subsection (a) shall include the following—
(1)A description of the equipment, supplies, or services to be transferred.
(2)A statement of the value of the equipment, supplies, or services to be transferred.
(3)In the case of a proposed transfer of equipment or supplies—
(A)a statement of whether the inventory requirements of all elements of the Armed Forces (including the reserve components) for the type of equipment or supplies to be transferred have been met; and
(B)a statement of whether the items proposed to be transferred will have to be replaced and, if so, how the President proposes to provide funds for such replacement.
8052.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when—
(1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and
(2)such bonus is part of restructuring costs associated with a business combination.(including transfer of funds)
8053.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code.
8054.During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if—
(1)the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account;
(2)the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and
(3)in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): 
Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: 
Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account.
8055.
(a)In GeneralService as a member of the Alaska Territorial Guard during World War II of any individual who was honorably discharged therefrom under section 8147 of the Department of Defense Appropriations Act, 2001 (Public Law 106–259; 114 Stat. 705) shall be treated as active service for purposes of the computation under chapter 61, 71, 371, 571, 871, or 1223 of title 10, United States Code, as applicable, of the retired pay to which such individual may be entitled under title 10, United States Code.
(b)ApplicabilitySubsection (a) shall apply with respect to amounts of retired pay payable under title 10, United States Code, for months beginning on or after the date of the enactment of this Act. No retired pay shall be paid to any individual by reason of subsection (a) for any period before that date.
(c)World War II DefinedIn this section, the term World War II has the meaning given that term in section 101(8) of title 38, United States Code.
8056.
(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis.
(b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation.
8057.Using funds available by this Act or any other Act, the Secretary of the Air Force, pursuant to a determination under section 2690 of title 10, United States Code, may implement cost-effective agreements for required heating facility modernization in the Kaiserslautern Military Community in the Federal Republic of Germany: 
Provided, That in the City of Kaiserslautern such agreements will include the use of United States anthracite as the base load energy for municipal district heat to the United States Defense installations: 
Provided further, That at Landstuhl Army Regional Medical Center and Ramstein Air Base, furnished heat may be obtained from private, regional or municipal services, if provisions are included for the consideration of United States coal as an energy source.
8058.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: 
Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: 
Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: 
Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so.
8059.None of the funds made available in this Act may be used to approve or license the sale of the F–22A advanced tactical fighter to any foreign government: 
Provided, That the Department of Defense may conduct or participate in studies, research, design and other activities to define and develop a future export version of the F–22A that protects classified and sensitive information, technologies and U.S. warfighting capabilities.
8060.
(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country.
(b)Subsection (a) applies with respect to—
(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and
(2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a).
(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section 11 (chapters 50–65) of the Harmonized Tariff Schedule and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404.
8061.
(a)None of the funds made available by this Act may be used to support any training program involving a unit of the security forces of a foreign country if the Secretary of Defense has received credible information from the Department of State that the unit has committed a gross violation of human rights, unless all necessary corrective steps have been taken.
(b)The Secretary of Defense, in consultation with the Secretary of State, shall ensure that prior to a decision to conduct any training program referred to in subsection (a), full consideration is given to all credible information available to the Department of State relating to human rights violations by foreign security forces.
(c)The Secretary of Defense, after consultation with the Secretary of State, may waive the prohibition in subsection (a) if he determines that such waiver is required by extraordinary circumstances.
(d)Not more than 15 days after the exercise of any waiver under subsection (c), the Secretary of Defense shall submit a report to the congressional defense committees describing the extraordinary circumstances, the purpose and duration of the training program, the United States forces and the foreign security forces involved in the training program, and the information relating to human rights violations that necessitates the waiver.
8062.None of the funds appropriated or made available in this Act to the Department of the Navy shall be used to develop, lease or procure the T–AKE class of ships unless the main propulsion diesel engines and propulsors are manufactured in the United States by a domestically operated entity: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes or there exists a significant cost or quality difference.
8063.None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business.
8064.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 30 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying to the congressional defense committees that it is in the national interest to do so.
8065.The Secretary of Defense shall provide a classified quarterly report beginning 30 days after enactment of this Act, to the House and Senate Appropriations Committees, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act.
8066.During the current fiscal year, none of the funds available to the Department of Defense may be used to provide support to another department or agency of the United States if such department or agency is more than 90 days in arrears in making payment to the Department of Defense for goods or services previously provided to such department or agency on a reimbursable basis: 
Provided, That this restriction shall not apply if the department is authorized by law to provide support to such department or agency on a nonreimbursable basis, and is providing the requested support pursuant to such authority: 
Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so.
8067.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System.
8068.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary-tracer (API–T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1) rendered incapable of reuse by the demilitarization process; or (2) used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State.
8069.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis.
8070.None of the funds appropriated by this Act shall be used for the support of any nonappropriated funds activity of the Department of Defense that procures malt beverages and wine with nonappropriated funds for resale (including such alcoholic beverages sold by the drink) on a military installation located in the United States unless such malt beverages and wine are procured within that State, or in the case of the District of Columbia, within the District of Columbia, in which the military installation is located: 
Provided, That in a case in which the military installation is located in more than one State, purchases may be made in any State in which the installation is located: 
Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic beverages only for military installations in States which are not contiguous with another State: 
Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the District of Columbia shall be procured from the most competitive source, price and other factors considered.
8071.Funds available to the Department of Defense for the Global Positioning System during the current fiscal year may be used to fund civil requirements associated with the satellite and ground control segments of such system's modernization program.(including transfer of funds) 
8072.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $106,754,000 shall remain available until expended: 
Provided, That notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: 
Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: 
Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: 
Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense.
8073.Section 8106 of the Department of Defense Appropriations Act, 1997 (titles I through VIII of the matter under subsection 101(b) of Public Law 104–208; 110 Stat. 3009–111; 10 U.S.C. 113 note) shall continue in effect to apply to disbursements that are made by the Department of Defense in fiscal year 2010.
8074.In addition to amounts provided elsewhere in this Act, $3,750,000 is hereby appropriated to the Department of Defense, to remain available for obligation until expended: 
Provided, That notwithstanding any other provision of law, these funds shall be available only for a grant to the Fisher House Foundation, Inc., only for the construction and furnishing of additional Fisher Houses to meet the needs of military family members when confronted with the illness or hospitalization of an eligible military beneficiary.(including transfer of funds)
8075.Of the amounts appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide, $202,434,000 shall be for the Israeli Cooperative Programs: 
Provided, That of this amount, $80,092,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, $50,036,000 shall be available for an upper-tier component to the Israeli Missile Defense Architecture, and $72,306,000 shall be for the Arrow Missile Defense Program, of which $25,000,000 shall be for producing Arrow missile components in the United States and Arrow missile components in Israel to meet Israel’s defense requirements, consistent with each nation’s laws, regulations and procedures: 
Provided further, That funds made available under this provision for production of missiles and missile components may be transferred to appropriations available for the procurement of weapons and equipment, to be merged with and to be available for the same time period and the same purposes as the appropriation to which transferred: 
Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act.(including transfer of funds)
8076.Of the amounts appropriated in this Act under the heading Shipbuilding and Conversion, Navy, $144,950,000 shall be available until September 30, 2010, to fund prior year shipbuilding cost increases: 
Provided, That upon enactment of this Act, the Secretary of the Navy shall transfer such funds to the following appropriations in the amounts specified: 
Provided further, That the amounts transferred shall be merged with and be available for the same purposes as the appropriations to which transferred:
To:
Under the heading Shipbuilding and Conversion, Navy, 2004/2010:
New SSN, $26,906,000; and
LPD–17 Amphibious Transport Dock Program, $16,844,000.
Under the heading Shipbuilding and Conversion, Navy, 2005/2010:
New SSN, $18,702,000; and
LPD–17 Amphibious Transport Dock Program, $16,498,000.
Under the heading Shipbuilding and Conversion, Navy, 2008/2012:
LPD–17 Amphibious Transport Dock Program, $66,000,000.
8077.None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give Fleet Forces Command administrative and operational control of U.S. Navy forces assigned to the Pacific fleet: 
Provided, That the command and control relationships which existed on October 1, 2004, shall remain in force unless changes are specifically authorized in a subsequent Act.
8078.Notwithstanding any other provision of law or regulation, the Secretary of Defense may exercise the provisions of section 7403(g) of title 38, United States Code, for occupations listed in section 7403(a)(2) of title 38, United States Code, as well as the following:
Pharmacists, Audiologists, Psychologists, Social Workers, Othotists/Prosthetists, Occupational Therapists, Physical Therapists, Rehabilitation Therapists, Respiratory Therapists, Speech Pathologists, Dietitian/Nutritionists, Industrial Hygienists, Psychology Technicians, Social Service Assistants, Practical Nurses, Nursing Assistants, and Dental Hygienists:
(A)The requirements of section 7403(g)(1)(A) of title 38, United States Code, shall apply.
(B)The limitations of section 7403(g)(1)(B) of title 38, United States Code, shall not apply.
8079.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2010 until the enactment of the Intelligence Authorization Act for Fiscal Year 2010.
8080.None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity unless such program, project, or activity must be undertaken immediately in the interest of national security and only after written prior notification to the congressional defense committees.
8081.In addition to funds made available elsewhere in this Act, $5,500,000 is hereby appropriated and shall remain available until expended to provide assistance, by grant or otherwise (such as the provision of funds for information technology and textbook purchases, professional development for educators, and student transition support) to public schools in states that are considered overseas assignments with unusually high concentrations of special needs military dependents enrolled: 
Provided, That up to 2 percent of the total appropriated funds under this section shall be available for the administration and execution of the programs and/or events that promote the purpose of this appropriation: 
Provided further, That up to 5 percent of the total appropriated funds under this section shall be available to public schools that have entered into a military partnership: 
Provided further, That $1,000,000 shall be available for a nonprofit trust fund to assist in the public-private funding of public school repair and maintenance projects: 
Provided further, That $500,000 shall be available to fund an ongoing special education support program in public schools with unusually high concentrations of active duty military dependents enrolled: 
Provided further, That to the extent a Federal agency provides this assistance by contract, grant, or otherwise, it may accept and expend non-Federal funds in combination with these Federal funds to provide assistance for the authorized purpose.
8082.
(a)In addition to the amounts provided elsewhere in this Act, $3,000,000 is hereby appropriated to the Department of Defense for Operation and Maintenance, Army National Guard. Such amount shall be made available to the Secretary of the Army only to make a grant in the amount of $3,000,000 to the entity specified in subsection (b) to facilitate access by veterans to opportunities for skilled employment in the construction industry.
(b)The entity referred to in subsection (a) is the Center for Military Recruitment, Assessment and Veterans Employment, a nonprofit labor-management cooperation committee provided for by section 302(c)(9) of the Labor-Management Relations Act, 1947 (29 U.S.C. 186(c)(9)), for the purposes set forth in section 6(b) of the Labor Management Cooperation Act of 1978 (29 U.S.C. 175a note).
8083.The budget of the President for fiscal year 2011 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces’ participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, and the Procurement accounts: 
Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, to include all Active and Reserve components, and for each appropriations account: 
Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: 
Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the two preceding fiscal years.
8084.None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system.
8085.In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $110,640,000 is hereby appropriated to the Department of Defense: 
Provided, That the Secretary of Defense shall make grants in the amounts specified as follows: $15,000,000 to the United Service Organizations; $22,500,000 to the Red Cross; $6,000,000 to the SOAR Virtual School District; $5,000,000 to The Presidio Heritage Center; $5,000,000 to the Paralympics Military Program; $3,840,000 to the Arrest Deterioration of Ford Island Aviation Control Tower, Pearl Harbor, Hawaii; $1,500,000 to the Go For Broke program; $800,000 to Our Military Kids; $3,000,000 to the New Jersey Technology Center; $1,600,000 to the Women in Military Service for America Memorial; $500,000 to the Marshall Legacy Institute; $1,000,000 to the Vietnam Veterans Memorial Fund for Demining Activities; $18,900,000 to the Edward M. Kennedy Institute for the Senate; $5,000,000 to the U.S.S. Missouri Memorial Association; $20,000,000 to the National World War II Museum; and $1,000,000 for the Riverside General Hospital in Houston, Texas, for the treatment of psychological health issues.
8086.None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: 
Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season.
8087.None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: 
Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333.
8088.
(a)At the time members of reserve components of the Armed Forces are called or ordered to active duty under section 12302(a) of title 10, United States Code, each member shall be notified in writing of the expected period during which the member will be mobilized.
(b)The Secretary of Defense may waive the requirements of subsection (a) in any case in which the Secretary determines that it is necessary to do so to respond to a national security emergency or to meet dire operational requirements of the Armed Forces.(including transfer of funds)
8089.The Secretary of Defense may transfer funds from any available Department of the Navy appropriation to any available Navy ship construction appropriation for the purpose of liquidating necessary changes resulting from inflation, market fluctuations, or rate adjustments for any ship construction program appropriated in law: 
Provided, That the Secretary may transfer not to exceed $100,000,000 under the authority provided by this section: 
Provided further, That the Secretary may not transfer any funds until 30 days after the proposed transfer has been reported to the Committees on Appropriations of the House of Representatives and the Senate, unless a response from the Committees is received sooner: 
Provided further, That the transfer authority provided by this section is in addition to any other transfer authority contained elsewhere in this Act.
8090.For purposes of section 612 of title 41, United States Code, any subdivision of appropriations made under the heading Shipbuilding and Conversion, Navy that is not closed at the time reimbursement is made shall be available to reimburse the Judgment Fund and shall be considered for the same purposes as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in the current fiscal year or any prior fiscal year.
8091.
(a)None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army.
(b)The Army shall retain responsibility for and operational control of the MQ–1C Sky Warrior Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles.
8092.Of the funds provided in this Act, $10,000,000 shall be available for the operations and development of training and technology for the Joint Interagency Training and Education Center and the affiliated Center for National Response at the Memorial Tunnel and for providing homeland defense/security and traditional warfighting training to the Department of Defense, other Federal agencies, and State and local first responder personnel at the Joint Interagency Training and Education Center.
8093.Notwithstanding any other provision of law or regulation, the Secretary of Defense may adjust wage rates for civilian employees hired for certain health care occupations as authorized for the Secretary of Veterans Affairs by section 7455 of title 38, United States Code.
8094.Up to $16,000,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling the Pacific Command to execute Theater Security Cooperation activities such as humanitarian assistance, and payment of incremental and personnel costs of training and exercising with foreign security forces: 
Provided, That funds made available for this purpose may be used, notwithstanding any other funding authorities for humanitarian assistance, security assistance or combined exercise expenses: 
Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law.
8095.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2011.
8096.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation.
8097.Notwithstanding any other provision of this Act, to reflect savings from revised economic assumptions, the total amount appropriated in title II of this Act is hereby reduced by $194,000,000, the total amount appropriated in title III of this Act is hereby reduced by $322,000,000, the total amount appropriated in title IV of this Act is hereby reduced by $336,000,000, and the total amount appropriated in title V of this Act is hereby reduced by $9,000,000: 
Provided, That the Secretary of Defense shall allocate this reduction proportionally to each budget activity, activity group, subactivity group, and each program, project, and activity, within each appropriation account.
8098.Notwithstanding any other provision of law, that not more than 35 percent of funds provided in this Act for environmental remediation may be obligated under indefinite delivery/indefinite quantity contracts with a total contract value of $130,000,000 or higher.
8099.The Secretary of Defense shall create a major force program category for space for the Future Years Defense Program of the Department of Defense. The Secretary of Defense shall designate an official in the Office of the Secretary of Defense to provide overall supervision of the preparation and justification of program recommendations and budget proposals to be included in such major force program category.
8100.The Director of National Intelligence shall include the budget exhibits identified in paragraphs (1) and (2) as described in the Department of Defense Financial Management Regulation with the congressional budget justification books.
(1)For procurement programs requesting more than $20,000,000 in any fiscal year, the P–1, Procurement Program; P–5, Cost Analysis; P–5a, Procurement History and Planning; P–21, Production Schedule; and P–40, Budget Item Justification.
(2)For research, development, test and evaluation projects requesting more than $10,000,000 in any fiscal year, the R–1, RDT&E Program; R–2, RDT&E Budget Item Justification; R–3, RDT&E Project Cost Analysis; and R–4, RDT&E Program Schedule Profile.
8101.Notwithstanding any other provision of law, none of the funds made available in this Act may be used to pay negotiated indirect cost rates on a contract, grant, or cooperative agreement (or similar arrangement) entered into by the Department of Defense and an entity in excess of 35 percent of the total cost of the contract, grant, or agreement (or similar arrangement): 
Provided, That this limitation shall apply only to contracts, grants, or cooperative agreements entered into after the date of enactment of this Act using funds made available in this Act for basic research.
8102.The Secretary of Defense shall maintain on the homepage of the Internet website of the Department of Defense a direct link to the Internet website of the Office of Inspector General of the Department of Defense.
8103.
(a)Not later than 60 days after enactment of this Act, the Office of the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2010: 
Provided, That the report shall include—
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;
(2)a delineation in the table for each appropriation by Expenditure Center and project; and
(3)an identification of items of special congressional interest.
(b)None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement.
8104.The Director of National Intelligence shall submit to Congress each year, at or about the time that the President's budget is submitted to Congress that year under section 1105(a) of title 31, United States Code, a future-years intelligence program (including associated annexes) reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years intelligence program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years.
8105.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate.
8106.The Department of Defense shall continue to report incremental contingency operations costs for Operation Iraqi Freedom and Operation Enduring Freedom on a monthly basis in the Cost of War Execution Report as prescribed in the Department of Defense Financial Management Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter 23 Contingency Operations, Annex 1, dated September 2005.
8107.The amounts appropriated in title II of this Act are hereby reduced by $400,000,000 to reflect excess cash balances in Department of Defense Working Capital Funds, as follows:
(1)From Operation and Maintenance, Army, $150,000,000; and
(2)From Operation and Maintenance, Air Force, $250,000,000.(including transfer of funds)
8108.
(a)Continuation of Stop-Loss Special PayFunds appropriated by this Act, or made available by the transfer of funds in this Act, shall be made available to the Secretaries of the military departments only to provide special pay during fiscal year 2010 to members of the Army, Navy, Air Force, and Marine Corps, including members of their reserve components, who, at any time during fiscal year 2010, serve on active duty while the members’ enlistment or period of obligated service is extended, or whose eligibility for retirement is suspended, pursuant to section 123 or 12305 of title 10, United States Code, or any other provision of law (commonly referred to as a stop-loss authority) authorizing the President to extend an enlistment or period of obligated service, or suspend an eligibility for retirement, of a member of the uniformed services in time of war or of national emergency declared by Congress or the President.
(b)Special Pay AmountThe amount of the special pay paid under subsection (a) to or on behalf of an eligible member shall be $500 per month for each month or portion of a month during fiscal year 2010 that the member is retained on active duty as a result of application of the stop-loss authority.
(c)Treatment of Deceased MembersIf an eligible member described in subsection (a) dies before the payment required by this section is made, the Secretary of the military department concerned shall make the payment in accordance with section 2771 of title 10, United States Code.
(d)Clarification of Retroactive Stop-Loss Special Pay AuthoritySection 310 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1870) is amended by adding at the end the following new subsection:

(i)Effect of Subsequent Reenlistment of Voluntary Extension of ServiceMembers of the Armed Forces, retired members, and former members otherwise described in subsection (a) are not eligible for a payment under this section if the members—
(1)voluntarily reenlisted or extended their service after their enlistment or period of obligated service was extended, or after their eligibility for retirement was suspended, pursuant to a stop-loss authority; and
(2)received a bonus for such reenlistment or extension of service..(including transfer of funds)
8109.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code.(including transfer of funds)
8110.Of the funds appropriated in the Intelligence Community Management Account for the Program Manager for the Information Sharing Environment, $24,000,000 is available for transfer by the Director of National Intelligence to other departments and agencies for purposes of Government-wide information sharing activities: 
Provided, That funds transferred under this provision are to be merged with and available for the same purposes and time period as the appropriation to which transferred: 
Provided further, That the Office of Management and Budget must approve any transfers made under this provision.
8111.Funds appropriated by this Act for operation and maintenance may be available for the purpose of making remittances to the Defense Acquisition Workforce Development Fund in accordance with the requirements of section 1705 of title 10, United States Code.
8112.
(a)High Priority National Guard Counterdrug ProgramsOf the amount appropriated or otherwise made available by title VI under the heading Drug Interdiction and Counter-Drug Activities, Defense, up to $15,000,000 shall be available for the purpose of High Priority National Guard Counterdrug Programs.
(b)Supplement not supplantThe amount made available by subsection (a) for the purpose specified in that subsection is in addition to any other amounts made available by this Act for that purpose.Apology to Native Peoples of the United States
8113.
(a)Acknowledgment and apologyThe United States, acting through Congress—
(1)recognizes the special legal and political relationship Indian tribes have with the United States and the solemn covenant with the land we share;
(2)commends and honors Native Peoples for the thousands of years that they have stewarded and protected this land;
(3)recognizes that there have been years of official depredations, ill-conceived policies, and the breaking of covenants by the Federal Government regarding Indian tribes;
(4)apologizes on behalf of the people of the United States to all Native Peoples for the many instances of violence, maltreatment, and neglect inflicted on Native Peoples by citizens of the United States;
(5)expresses its regret for the ramifications of former wrongs and its commitment to build on the positive relationships of the past and present to move toward a brighter future where all the people of this land live reconciled as brothers and sisters, and harmoniously steward and protect this land together;
(6)urges the President to acknowledge the wrongs of the United States against Indian tribes in the history of the United States in order to bring healing to this land; and
(7)commends the State governments that have begun reconciliation efforts with recognized Indian tribes located in their boundaries and encourages all State governments similarly to work toward reconciling relationships with Indian tribes within their boundaries.
(b)DisclaimerNothing in this section—
(1)authorizes or supports any claim against the United States; or
(2)serves as a settlement of any claim against the United States.
8114.
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.
(b)Subsection (a) shall not apply to a report if—
(1)the public posting of the report compromises national security; or
(2)the report contains proprietary information.
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.
8115.
(a)It is the sense of Congress that—
(1)All of the National Nuclear Security Administration sites, including the Nevada Test Site can play an effective and essential role in developing and demonstrating—
(A)innovative and effective methods for treaty verification and the detection of nuclear weapons and other materials; and
(B)related threat reduction technologies; and
(2)the Administrator for Nuclear Security should expand the mission of the Nevada Test Site to carry out the role described in paragraph (1), including by—
(A)fully utilizing the inherent capabilities and uniquely secure location of the Site;
(B)continuing to support the Nation's nuclear weapons program and other national security programs; and
(C)renaming the Site to reflect the expanded mission of the Site.
(b)Not later than one year after the date of the enactment of this Act, the Administrator for Nuclear Security shall submit to the congressional defense committees and the Subcommittees on Energy and Water Development of the Committees on Appropriations a plan for improving the infrastructure of the Nevada Test Site of the National Nuclear Security Administration and, if the Administrator deems appropriate, all other sites under the jurisdiction of the National Nuclear Security Administration—
(1)to fulfill the expanded mission of the Site described in subsection (a); and
(2)to make the Site available to support the threat reduction programs of the entire national security community, including threat reduction programs of the National Nuclear Security Administration, the Defense Threat Reduction Agency, the Department of Homeland Security, and other agencies as appropriate.
8116.
(a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000 that is awarded more than 60 days after the effective date of this Act, unless the contractor agrees not to:
(1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or
(2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention.
(b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract awarded more than 180 days after the effective date of this Act unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a).
(c)The prohibitions in this section do not apply with respect to a contractor’s or subcontractor’s agreements with employees or independent contractors that may not be enforced in a court of the United States.
(d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded.
8117.
(a)Prohibition on conversion of functions performed by federal employees to contractor performanceNone of the funds appropriated or otherwise made available by this Act, or that remain available for obligation for the Department of Defense from the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009 (Public Law 110–329), the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), and the Supplemental Appropriations Act, 2009 (Public Law 111–32), may be used to begin or announce the competition to award to a contractor or convert to performance by a contractor any functions performed by Federal employees pursuant to a study conducted under Office of Management and Budget (OMB) Circular A–76.
(b)ExceptionThe prohibition in subsection (a) shall not apply to the award of a function to a contractor or the conversion of a function to performance by a contractor pursuant to a study conducted under Office of Management and Budget (OMB) Circular A–76 once all reporting and certifications required by section 325 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84) have been satisfactorily completed.
8118.
(a)
(1)No National Intelligence Program funds appropriated in this Act may be used for a mission critical or mission essential business management information technology system that is not registered with the Director of National Intelligence. A system shall be considered to be registered with that officer upon the furnishing notice of the system, together with such information concerning the system as the Director of the Business Transformation Office may prescribe.
(2)During the current fiscal year no funds may be obligated or expended for a financial management automated information system, a mixed information system supporting financial and non-financial systems, or a business system improvement of more than $3,000,000, within the Intelligence Community without the approval of the Business Transformation Investment Review Board.
(b)The Director of the Business Transformation Office shall provide the congressional intelligence committees a semi-annual report of approvals under paragraph (1) no later than March 30 and September 30 of each year. The report shall include the results of the Business Transformation Investment Review Board's semi-annual activities, and each report shall certify that the following steps have been taken for systems approved under paragraph (1):
(1)Business process reengineering.
(2)An analysis of alternatives and an economic analysis that includes a calculation of the return on investment.
(3)Assurance the system is compatible with the enterprise-wide business architecture.
(4)Performance measures.
(5)An information assurance strategy consistent with the Chief Information Officer of the Intelligence Community.
(c)This section shall not apply to any programmatic or analytic systems or programmatic or analytic system improvements.(including transfer of funds)
8119.In addition to funds made available elsewhere in this Act, there is hereby appropriated $291,715,000, to remain available until transferred: 
Provided, That these funds are appropriated to the Tanker Replacement Transfer Fund (referred to as the Fund elsewhere in this section): 
Provided further, That the Secretary of the Air Force may transfer amounts in the Fund to Operation and Maintenance, Air Force, Aircraft Procurement, Air Force, and Research, Development, Test and Evaluation, Air Force, only for the purposes of proceeding with a tanker acquisition program: 
Provided further, That funds transferred shall be merged with and be available for the same purposes and for the same time period as the appropriations or fund to which transferred: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of the Air Force shall, not fewer than 15 days prior to making transfers using funds provided in this section, notify the congressional defense committees in writing of the details of any such transfer: 
Provided further, That the Secretary shall submit a report no later than 30 days after the end of each fiscal quarter to the congressional defense committees summarizing the details of the transfer of funds from this appropriation.
8120.
(a)Resettlement Support and other Public Benefits for Certain Iraqi RefugeesSection 1244(g) of the Refugee Crisis in Iraq Act of 2007 (subtitle C of title XII of division A of Public Law 110–181; 122 Stat. 398) is amended by striking for a period not to exceed eight months and inserting to the same extent, and for the same periods of time, as such refugees.
(b)Resettlement Support and other Public Benefits for Certain Afghan AlliesSection 602(b)(8) of the Afghan Allies Protection Act of 2009 (title VI of division F of Public Law 111–8; 123 Stat. 809) is amended by striking for a period not to exceed 8 months and inserting to the same extent, and for the same periods of time, as such refugees.
8121.
(a)Each congressionally directed spending item specified in this Act or the explanatory statement regarding this Act that is also identified in Senate Report 111–74 and intended for award to a for-profit entity shall be subject to acquisition regulations for full and open competition on the same basis as each spending item intended for a for-profit entity that is contained in the budget request of the President.
(b)ExceptionsSubsection (a) shall not apply to any contract awarded—
(1)by a means that is required by Federal statute, including for a purchase made under a mandated preferential program;
(2)pursuant to the Small Business Act (15 U.S.C. 631 et seq.); or
(3)in an amount less than the simplified acquisition threshold described in section 302A(a) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 252a(a)).
(c)Any congressionally directed spending item specified in this Act or the explanatory statement regarding this Act that is intended for award to a for-profit entity and is not covered by the competition requirement specified in subsection (a), shall be awarded under full and open competition, except that any contract previously awarded under full and open competition that remains in effect during fiscal year 2010 shall be considered to have satisfied the conditions of full and open competition.
(d)In this section, the term congressionally directed spending item means the following:
(1)A congressionally directed spending item, as defined in Rule XLIV of the Standing Rules of the Senate.
(2)A congressional earmark for purposes of rule XXI of the House of Representatives.
8122.None of the funds appropriated or otherwise made available by this Act may be used to award to a contractor or convert to performance by a contractor any functions pursuant to a study conducted under Office of Management and Budget (OMB) Circular A–76 or as part of a utility privatization authorized under section 2688 of title 10, United States Code or under any other provision of law, that are performed by Federal employees at the United States Military Academy, West Point, as of the date of enactment of this Act.
8123.None of the funds made available under this Act may be distributed to the Association of Community Organizations for Reform Now (ACORN) or its subsidiaries.
8124.The explanatory statement regarding this Act printed in the House of Representatives section of the Congressional Record on or about December 16, 2010, by the Chairman of the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives shall have the same effect with respect to the allocation of funds and implementation of this Act as if it were a joint explanatory statement of a committee of conference. 
IXOVERSEAS CONTINGENCY OPERATIONSmilitary personnelMilitary personnel, armyFor an additional amount for Military Personnel, Army, $9,958,840,000.Military personnel, navyFor an additional amount for Military Personnel, Navy, $1,388,601,000.Military personnel, marine corpsFor an additional amount for Military Personnel, Marine Corps, $778,722,000.Military personnel, air forceFor an additional amount for Military Personnel, Air Force, $1,667,376,000.Reserve personnel, armyFor an additional amount for Reserve Personnel, Army, $293,137,000.Reserve personnel, navyFor an additional amount for Reserve Personnel, Navy, $37,040,000.Reserve personnel, marine corpsFor an additional amount for Reserve Personnel, Marine Corps, $31,337,000.Reserve personnel, air forceFor an additional amount for Reserve Personnel, Air Force, $19,822,000.National guard personnel, armyFor an additional amount for National Guard Personnel, Army, $824,966,000.National guard personnel, air forceFor an additional amount for National Guard Personnel, Air Force, $9,500,000.Operation and maintenanceOperation and maintenance, armyFor an additional amount for Operation and Maintenance, Army, $47,821,154,000.Operation and maintenance, navyFor an additional amount for Operation and Maintenance, Navy, $5,475,925,000.Operation and maintenance, marine corpsFor an additional amount for Operation and Maintenance, Marine Corps, $3,430,258,000.Operation and maintenance, air forceFor an additional amount for Operation and Maintenance, Air Force, $9,216,319,000.Operation and maintenance, defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $7,490,900,000, of which:
(1)Not to exceed $12,500,000 for the Combatant Commander Initiative Fund, to be used in support of Operation Iraqi Freedom and Operation Enduring Freedom; and
(2)Not to exceed $1,570,000,000, to remain available until expended, for payments to reimburse key cooperating nations for logistical, military, and other support, including access provided to United States military operations in support of Operation Iraqi Freedom and Operation Enduring Freedom, notwithstanding any other provision of law: 
Provided, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, in his discretion, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following notification to the appropriate congressional committees: 
Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military operations in Iraq and Afghanistan, and 15 days following notification to the appropriate congressional committees: 
Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph.Operation and maintenance, army reserveFor an additional amount for Operation and Maintenance, Army Reserve, $204,326,000.Operation and maintenance, navy reserveFor an additional amount for Operation and Maintenance, Navy Reserve, $68,059,000.Operation and maintenance, marine corps reserveFor an additional amount for Operation and Maintenance, Marine Corps Reserve, $86,667,000.Operation and maintenance, air force reserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $125,925,000.Operation and maintenance, army national guardFor an additional amount for Operation and Maintenance, Army National Guard, $321,646,000.Operation and maintenance, air national guardFor an additional amount for Operation and Maintenance, Air National Guard, $289,862,000.Overseas contingency operations transfer fund(including transfer of funds)For an additional amount for expenses directly relating to overseas contingency operations by United States military forces, $5,000,000,000, to remain available for obligation until expended: 
Provided, That of the funds made available under this heading, the Secretary of Defense may transfer these funds only to military personnel accounts, operation and maintenance accounts, the defense health program appropriation, the Mine Resistant Ambush Protected Vehicle Fund, and working capital funds accounts: 
Provided further, That the funds transferred shall be merged with and shall be available for the same purposes and for the same time period, as the appropriation to which transferred: 
Provided further, That the Secretary shall notify the congressional defense committees 15 days prior to such transfer: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority available to the Department of Defense.Afghanistan security forces fundFor the Afghanistan Security Forces Fund, $6,562,769,000, to remain available until September 30, 2011: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, and construction, and funding: 
Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: 
Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund and used for such purposes: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation.procurementAircraft procurement, armyFor an additional amount for Aircraft Procurement, Army, $1,238,219,000, to remain available until September 30, 2012.Missile procurement, armyFor an additional amount for Missile Procurement, Army, $475,954,000, to remain available until September 30, 2012.Procurement of weapons and tracked combat vehicles, armyFor an additional amount for Procurement of Weapons and Tracked Combat Vehicles, Army, $1,169,466,000, to remain available until September 30, 2012.Procurement of ammunition, armyFor an additional amount for Procurement of Ammunition, Army, $365,635,000, to remain available until September 30, 2012.Other procurement, armyFor an additional amount for Other Procurement, Army, $5,800,516,000, to remain available until September 30, 2012.Aircraft procurement, navyFor an additional amount for Aircraft Procurement, Navy, $853,297,000, to remain available until September 30, 2012.Weapons procurement, navyFor an additional amount for Weapons Procurement, Navy, $50,700,000, to remain available until September 30, 2012.Procurement of ammunition, navy and marine corpsFor an additional amount for Procurement of Ammunition, Navy and Marine Corps, $675,957,000, to remain available until September 30, 2012.Other procurement, navyFor an additional amount for Other Procurement, Navy, $241,018,000, to remain available until September 30, 2012.Procurement, marine corpsFor an additional amount for Procurement, Marine Corps, $893,197,000, to remain available until September 30, 2012.Aircraft procurement, air forceFor an additional amount for Aircraft Procurement, Air Force, $736,501,000, to remain available until September 30, 2012.Missile procurement, air forceFor an additional amount for Missile Procurement, Air Force, $36,625,000, to remain available until September 30, 2012.Procurement of ammunition, air forceFor an additional amount for Procurement of Ammunition, Air Force, $256,819,000, to remain available until September 30, 2012.Other procurement, air forceFor an additional amount for Other Procurement, Air Force, $2,583,421,000, to remain available until September 30, 2012.Procurement, defense-WideFor an additional amount for Procurement, Defense-Wide, $480,780,000, to remain available until September 30, 2012.National Guard and Reserve EquipmentFor procurement of aircraft, missiles, tracked combat vehicles, ammunition, other weapons and other procurement for the reserve components of the Armed Forces, $950,000,000, to remain available for obligation until September 30, 2012, of which $575,000,000 shall be available only for the Army National Guard: 
Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after the enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component.Mine resistant ambush protected vehicle fund(including transfer of funds)For the Mine Resistant Ambush Protected Vehicle Fund, $6,281,000,000, to remain available until September 30, 2011: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, to procure, sustain, transport, and field Mine Resistant Ambush Protected vehicles: 
Provided further, That the Secretary shall transfer such funds only to appropriations made available in this or any other Act for operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: 
Provided further, That such transferred funds shall be merged with and be available for the same purposes and the same time period as the appropriation to which transferred: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
 Provided further, That the Secretary shall, not fewer than 10 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer.Research, development, test and evaluationResearch, development, test and evaluation, armyFor an additional amount for Research, Development, Test and Evaluation, Army, $57,962,000, to remain available until September 30, 2011.Research, development, test and evaluation, navyFor an additional amount for Research, Development, Test and Evaluation, Navy, $58,660,000, to remain available until September 30, 2011.Research, development, test and evaluation, air forceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $39,286,000, to remain available until September 30, 2011.Research, development, test and evaluation, defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $112,196,000, to remain available until September 30, 2011.revolving and management fundsDefense working capital fundsFor an additional amount for Defense Working Capital Funds, $412,215,000.other department of defense programsDefense health programFor an additional amount for Defense Health Program, $1,256,675,000, which shall be for operation and maintenance.Drug interdiction and counter-drug activities(including transfer of funds)For an additional amount for Drug Interdiction and Counter-Drug Activities, $346,603,000, to remain available until September 30, 2011.Joint improvised explosive device defeat fund(including transfer of funds)For an additional amount for Joint Improvised Explosive Device Defeat Fund, $1,762,010,000, to remain available until September 30, 2012.Office of the inspector generalFor an additional amount for the Office of the Inspector General, $8,876,000.general provisions—this title
9001.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2010.(including transfer of funds)
9002.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $4,000,000,000 between the appropriations or funds made available to the Department of Defense in this title: 
Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: 
Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in the Department of Defense Appropriations Act, 2010: 
Provided further, That the amount in this section is designated as being for overseas deployments and other activities pursuant to sections 401(c)(4) and 423(a)(1) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
9003.Supervision and administration costs associated with a construction project funded with appropriations available for operation and maintenance or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: 
Provided, That for the purpose of this section, supervision and administration costs include all in-house Government costs.
9004.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in Iraq and Afghanistan: (a) passenger motor vehicles up to a limit of $75,000 per vehicle and (b) heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $250,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles.
9005.Not to exceed $1,200,000,000 of the amount appropriated in this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commander's Emergency Response Program, for the purpose of enabling military commanders in Iraq and Afghanistan to respond to urgent humanitarian relief and reconstruction requirements within their areas of responsibility: 
Provided, That not later than 45 days after the end of each fiscal year quarter, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that quarter that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein: 
Provided further, That, of the funds provided, $500,000,000 shall not be available until 5 days after the Secretary of Defense has completed a thorough review of the Commander's Emergency Response Program and provided a report on his findings to the congressional defense committees.
9006.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to coalition forces supporting military and stability operations in Iraq and Afghanistan: 
Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section.
9007.Each amount in this title is designated as being for overseas deployments and other activities pursuant to section 401(c)(4) and 423(a)(1) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
9008.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows:
(1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq.
(2)To exercise United States control over any oil resource of Iraq.
(3)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan.
9009.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984):
(1)Section 2340A of title 18, United States Code.
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations.
(3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148).
9010.
(a)The Director of the Office of Management and Budget, in consultation with the Secretary of Defense; the Commander of the United States Central Command; the Commander, Multi-National Security Transition Command—Iraq; and the Commander, Combined Security Transition Command—Afghanistan, shall submit to the congressional defense committees not later than 45 days after the end of each fiscal quarter a report on the proposed use of all funds appropriated by this or any prior Act under each of the headings Iraq Security Forces Fund, Afghanistan Security Forces Fund, and Pakistan Counterinsurgency Fund on a project-by-project basis, for which the obligation of funds is anticipated during the 3-month period from such date, including estimates by the commanders referred to in this section of the costs required to complete each such project.
(b)The report required by this subsection shall include the following:
(1)The use of all funds on a project-by-project basis for which funds appropriated under the headings referred to in subsection (a) were obligated prior to the submission of the report, including estimates by the commanders referred to in subsection (a) of the costs to complete each project.
(2)The use of all funds on a project-by-project basis for which funds were appropriated under the headings referred to in subsection (a) in prior appropriations Acts, or for which funds were made available by transfer, reprogramming, or allocation from other headings in prior appropriations Acts, including estimates by the commanders referred to in subsection (a) of the costs to complete each project.
(3)An estimated total cost to train and equip the Iraq, Afghanistan, and Pakistan security forces, disaggregated by major program and sub-elements by force, arrayed by fiscal year.
(c)The Secretary of Defense shall notify the congressional defense committees of any proposed new projects or transfers of funds between sub-activity groups in excess of $20,000,000 using funds appropriated by this or any prior Act under the headings Iraq Security Forces Fund, Afghanistan Security Forces Fund, and “Pakistan Counterinsurgency Fund”.
9011.
(a)None of the funds made available in this or any other Act may be used to release an individual who is detained, as of June 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United States, Alaska, Hawaii, or the District of Columbia, into any of the United States territories of Guam, American Samoa (AS), the United States Virgin Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands (CNMI).
(b)None of the funds made available in this or any other Act may be used to transfer an individual who is detained, as of June 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United States, Alaska, Hawaii, or the District of Columbia, into any of the United States territories of Guam, American Samoa (AS), the United States Virgin Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands (CNMI), for the purpose of detention, except as provided in subsection (c).
(c)None of the funds made available in this or any other Act may be used to transfer an individual who is detained, as of June 24, 2009, at Naval Station, Guantanamo Bay, Cuba, into the continental United States, Alaska, Hawaii, or the District of Columbia, into any of the United States territories of Guam, American Samoa (AS), the United States Virgin Islands (USVI), the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands (CNMI), for the purposes of prosecuting such individual, or detaining such individual during legal proceedings, until 45 days after the plan described in subsection (d) is received.
(d)The President shall submit to Congress, in classified form, a plan regarding the proposed disposition of any individual covered by subsection (c) who is detained as of June 24, 2009. Such plan shall include, at a minimum, each of the following for each such individual:
(1)A determination of the risk that the individual might instigate an act of terrorism within the continental United States, Alaska, Hawaii, the District of Columbia, or the United States territories if the individual were so transferred.
(2)A determination of the risk that the individual might advocate, coerce, or incite violent extremism, ideologically motivated criminal activity, or acts of terrorism, among inmate populations at incarceration facilities within the continental United States, Alaska, Hawaii, the District of Columbia, or the United States territories if the individual were transferred to such a facility.
(3)The costs associated with transferring the individual in question.
(4)The legal rationale and associated court demands for transfer.
(5)A plan for mitigation of any risks described in paragraphs (1), (2), and (7).
(6)A copy of a notification to the Governor of the State to which the individual will be transferred, to the Mayor of the District of Columbia if the individual will be transferred to the District of Columbia, or to any United States territories with a certification by the Attorney General of the United States in classified form at least 14 days prior to such transfer (together with supporting documentation and justification) that the individual poses little or no security risk to the United States.
(7)An assessment of any risk to the national security of the United States or its citizens, including members of the Armed Services of the United States, that is posed by such transfer and the actions taken to mitigate such risk.
(e)None of the funds made available in this or any other Act may be used to transfer or release an individual detained at Naval Station, Guantanamo Bay, Cuba, as of June 24, 2009, to the country of such individual's nationality or last habitual residence or to any other country other than the United States or to a freely associated State, unless the President submits to the Congress, in classified form, at least 15 days prior to such transfer or release, the following information:
(1)The name of any individual to be transferred or released and the country or the freely associated State to which such individual is to be transferred or released.
(2)An assessment of any risk to the national security of the United States or its citizens, including members of the Armed Services of the United States, that is posed by such transfer or release and the actions taken to mitigate such risk.
(3)The terms of any agreement with the country or the freely associated State for the acceptance of such individual, including the amount of any financial assistance related to such agreement.
(f)In this section, the term freely associated States means the Federated States of Micronesia (FSM), the Republic of the Marshall Islands (RMI), and the Republic of Palau.
(g)Prior to the termination of detention operations at Naval Station, Guantanamo Bay, Cuba, the President shall submit to the Congress a report in classified form describing the disposition or legal status of each individual detained at the facility as of the date of enactment of this Act.
9012.
(a)Funding for outreach and reintegration services under Yellow Ribbon Reintegration ProgramOf the amounts appropriated or otherwise made available by title IX, up to $20,000,000 may be available for outreach and reintegration services under the Yellow Ribbon Reintegration Program under section 582(h) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 125; 10 U.S.C. 10101 note).
(b)Supplement not supplantThe amount made available by subsection (a) for the services described in that subsection is in addition to any other amounts available in this Act for such services.
This division may be cited as the Department of Defense Appropriations Act, 2010.
BOther Matters
1001. There are hereby appropriated such sums as may be necessary, for an additional amount for Food and Nutrition Service—Supplemental Nutrition Assistance Program for necessary current year expenses to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.): Provided, That such amount shall be used only in such amounts and at such times as may become necessary to carry out program operations: Provided further, That amounts so appropriated are designated as emergency requirements and necessary to meet emergency needs pursuant to sections 403 and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
1002.
(a)In generalFor the costs of State administrative expenses associated with administering the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), there are hereby appropriated $400,000,000, which shall remain available until September 30, 2011.
(b)Allocation of fundsFunds described in subsection (a) shall be made available as grants to State agencies as follows— 
(1)75 percent of the amounts available shall be allocated to States based on the share of each State of households that participate in the supplemental nutrition assistance program as reported to the Department of Agriculture for the most recent 12-month period for which data are available, adjusted by the Secretary (as of the date of enactment) for participation in disaster programs under section 5(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(h));
(2)25 percent of the amounts available shall be allocated to States based on the increase in the number of households that participate in the supplemental nutrition assistance program as reported to the Department of Agriculture over the most recent 12-month period for which data are available, adjusted by the Secretary (as of the date of enactment) for participation in disaster programs under section 5(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(h)); and 
(3)Not later than 60 days after the date of enactment of this Act, the Secretary shall make available to States amounts based on paragraphs (1) and (2) of this subparagraph.
(c)Reallocation of fundsFunds unobligated at the State level in fiscal year 2010 may be recovered and reallocated to the States in fiscal year 2011.
(d)Emergency designationAmounts in this section are designated as emergency requirements and necessary to meet emergency needs pursuant to sections 403 and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
1003.
(a)Amendments to section 119 of title 17, United States Code
(1)In generalSection 119 of title 17, United States Code, is amended—
(A)in subsection (c)(1)(E), by striking December 31, 2009 and inserting February 28, 2010; and
(B)in subsection (e), by striking December 31, 2009 and inserting February 28, 2010.
(2)Termination of license
(A)TerminationSection 119 of title 17, United States Code, as amended by paragraph (1), shall cease to be effective on February 28, 2010.
(B)Conforming amendmentSection 4(a) of the Satellite Home Viewer Act of 1994 (17 U.S.C. 119 note; Public Law 103–369) is repealed.
(b)Amendments to Communications Act of 1934Section 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) is amended—
(1)in paragraph (2)(C), by striking December 31, 2009 and inserting February 28, 2010; and
(2)in paragraph (3)(C), by striking January 1, 2010 each place it appears in clauses (ii) and (iii) and inserting March 1, 2010.
(c)Emergency designationAmounts in this section are designated as emergency requirements and necessary to meet emergency needs pursuant to sections 403 and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
1004.
(a)USA PATRIOT Improvement and Reauthorization Act of 2005Section 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 195) is amended by striking December 31, 2009 and inserting February 28, 2010.
(b)Intelligence Reform and Terrorism Prevention Act of 2004Section 6001(b)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3742; 50 U.S.C. 1801 note) is amended by striking December 31, 2009 and inserting February 28, 2010. 
1005.Section 129 of the Continuing Appropriations Resolution, 2010 (Public Law 111–68) is amended by striking by substituting and all that follows through the period at the end, and inserting by substituting February 28, 2010 for the date specified in each such section..
1006.
(a)There is hereby appropriated $125,000,000, for an additional amount for Small Business Administration—Business Loans Program Account for fee reductions and eliminations under section 501 of division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) and for the cost of guaranteed loans under section 502 of such division: Provided, That such cost shall be as defined in section 502 of the Congressional Budget Act of 1974.
(b)Section 502(f) of division A of the American Recovery and Reinvestment Act of 2009 is amended by striking the date 12 months after the date of enactment of this Act and inserting February 28, 2010.
(c)Amounts in this section are designated as emergency requirements and necessary to meet emergency needs pursuant to sections 403 and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
1007.
(a)PaymentThe Secretary of the Interior may make a payment to Swain County, North Carolina, in an amount of $12,800,000, in connection with the non-construction of the North Shore Road: Provided, That $4,000,000 shall be available for obligation upon enactment of this Act: Provided further, That remaining amounts shall not be available for obligation until 120 days following signature of an agreement between the Secretary of the Interior, Swain County, the State of North Carolina, and the Tennessee Valley Authority that supersedes the agreement of July 30, 1943, related to the construction of North Shore Road between the Secretary, the County, the State, and the Authority. For this payment, there is hereby appropriated $6,800,000, to remain available until expended, and an amount of $6,000,000 from unobligated balances available to the Department of the Interior from prior appropriations to the “Construction” account for the National Park Service. 
(b)RescissionOf the funds appropriated in the Department of Transportation and Related Agencies Appropriations Act, 2001 (Public Law 106–346), in section 378 for construction of, and improvements to, North Shore Road in Swain County, North Carolina, $6,800,000 is hereby permanently rescinded.
1008.
(a)For purposes of the continued extension of surface transportation programs and related authority to make expenditures from the Highway Trust Fund and other trust funds under sections 157 through 162 of the Continuing Appropriations Resolution, 2010, the date specified in section 106(3) of such resolution shall be deemed to be February 28, 2010.
(b)Section 158(c) is amended by striking the period at the end and inserting “except for the rescission made by section 123 of division I of the Omnibus Appropriations Act, 2009. The amount made available for each of the apportioned Federal-aid highway programs under subsection (a) shall be reduced by an amount equaling $33,401,492 multiplied by the amount calculated under subsection (a) and divided by $23,941,505,262”.
1009.
(a)
(1)Section 4007 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended—
(A)by striking December 31, 2009 each place it appears and inserting February 28, 2010;
(B)in the heading for subsection (b)(2), by striking December 31, 2009 and inserting February 28, 2010; and
(C)in subsection (b)(3), by striking May 31, 2010 and inserting July 31, 2010.
(2)Section 2002(e) of the Assistance for Unemployed Workers and Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304 note; 123 Stat. 438), is amended—
(A)in paragraph (1)(B), by striking before January 1, 2010 and inserting on or before February 28, 2010;
(B)in the heading for paragraph (2), by striking January 1, 2010 and inserting February 28, 2010; and
(C)in paragraph (3), by striking June 30, 2010 and inserting August 31, 2010.
(3)Section 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended—
(A)by striking January 1, 2010 each place it appears and inserting February 28, 2010; and
(B)in subsection (c), by striking June 1, 2010 and inserting July 31, 2010.
(4)Section 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is amended by striking May 30, 2010 and inserting July 31, 2010.
(b)Section 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by striking by reason of and all that follows and inserting the following:
by reason of—
(A)the amendments made by section 2001(a) of the Assistance for Unemployed Workers and Struggling Families Act;
(B)the amendments made by sections 2 through 4 of the Worker, Homeownership, and Business Assistance Act of 2009; and
(C)the amendments made by section 1009 of the Department of Defense Appropriations Act, 2010; and.
(c)Amounts in this section are designated as emergency requirements and necessary to meet emergency needs pursuant to sections 403 and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
1010.
(a)Extension of eligibility periodSubsection (a)(3)(A) of section 3001 of division B of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended by striking December 31, 2009 and inserting February 28, 2010.
(b)Extension of maximum duration of assistanceSubsection (a)(2)(A)(ii)(I) of such section is amended by striking 9 months and inserting 15 months.
(c)Rules related to 2009 extensionSubsection (a) of such section is further amended by adding at the end the following:

(16)Rules related to 2009 extension
(A)Election to pay premiums retroactively and maintain COBRA coverageIn the case of any premium for a period of coverage during an assistance eligible individual’s transition period, such individual shall be treated for purposes of any COBRA continuation provision as having timely paid the amount of such premium if—
(i)such individual was covered under the COBRA continuation coverage to which such premium relates for the period of coverage immediately preceding such transition period, and
(ii)such individual pays, not later than 60 days after the date of the enactment of this paragraph (or, if later, 30 days after the date of provision of the notification required under subparagraph (D)(ii)), the amount of such premium, after the application of paragraph (1)(A).
(B)Refunds and credits for retroactive premium assistance eligibilityIn the case of an assistance eligible individual who pays, with respect to any period of COBRA continuation coverage during such individual’s transition period, the premium amount for such coverage without regard to paragraph (1)(A), rules similar to the rules of paragraph (12)(E) shall apply.
(C)Transition period
(i)In generalFor purposes of this paragraph, the term transition period means, with respect to any assistance eligible individual, any period of coverage if—
(I)such period begins before the date of the enactment of this paragraph, and
(II)paragraph (1)(A) applies to such period by reason of the amendment made by section 1010(b) of the Department of Defense Appropriations Act, 2010.
(ii)ConstructionAny period during the period described in subclauses (I) and (II) of clause (i) for which the applicable premium has been paid pursuant to subparagraph (A) shall be treated as a period of coverage referred to in such paragraph, irrespective of any failure to timely pay the applicable premium (other than pursuant to subparagraph (A)) for such period.
(D)Notification
(i)In generalIn the case of an individual who was an assistance eligible individual at any time on or after October 31, 2009, or experiences a qualifying event (consisting of termination of employment) relating to COBRA continuation coverage on or after such date, the administrator of the group health plan (or other entity) involved shall provide an additional notification with information regarding the amendments made by section 1010 of the Department of Defense Appropriations Act, 2010, within 60 days after the date of the enactment of such Act or, in the case of a qualifying event occurring after such date of enactment, consistent with the timing of notifications under paragraph (7)(A).
(ii)To individuals who lost assistanceIn the case of an assistance eligible individual described in subparagraph (A)(i) who did not timely pay the premium for any period of coverage during such individual’s transition period or paid the premium for such period without regard to paragraph (1)(A), the administrator of the group health plan (or other entity) involved shall provide to such individual, within the first 60 days of such individual’s transition period, an additional notification with information regarding the amendments made by section 1010 of the Department of Defense Appropriations Act, 2010, including information on the ability under subparagraph (A) to make retroactive premium payments with respect to the transition period of the individual in order to maintain COBRA continuation coverage.
(iii)Application of rulesRules similar to the rules of paragraph (7) shall apply with respect to notifications under this subparagraph. .
(d)Clarification that eligibility and notice is based on timing of qualifying eventSubsection (a) of such section is amended—
(1)in paragraph (3)(A)—
(A)by striking at any time and inserting such qualified beneficiary is eligible for COBRA continuation coverage related to a qualifying event occurring; and
(B)by striking , such qualified beneficiary is eligible for COBRA continuation coverage; and
(2)in paragraph (7)(A), by striking become entitled to elect COBRA continuation coverage and inserting have a qualifying event relating to COBRA continuation coverage. 
(e)Effective dateThe amendments made by this section shall take effect as if included in the provisions of section 3001 of division B of the American Recovery and Reinvestment Act of 2009 to which they relate.
(f)Emergency designations
(1)In generalAmounts in this section are designated as emergency requirements and necessary to meet emergency needs pursuant to sections 403 and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
(2)PAYGOAll applicable provisions in this section are designated as an emergency for purposes of pay-as-you-go principles.
1011.
(a)In generalSection 1848(d) of the Social Security Act (42 U.S.C. 1395w–4(d)) is amended by adding at the end the following new paragraph:

(10)Update for portion of 2010
(A)In generalSubject to paragraphs (7)(B), (8)(B), and (9)(B), in lieu of the update to the single conversion factor established in paragraph (1)(C) that would otherwise apply for 2010 for the period beginning on January 1, 2010, and ending on February 28, 2010, the update to the single conversion factor shall be 0 percent for 2010.
(B)No effect on computation of conversion factor for remaining portion of 2010 and subsequent yearsThe conversion factor under this subsection shall be computed under paragraph (1)(A) for the period beginning on March 1, 2010, and ending on December 31, 2010, and for 2011 and subsequent years as if subparagraph (A) had never applied..
(b)Funding from Medicare Improvement FundSection 1898(b)(1) of such Act (42 U.S.C. 1395iii(b)(1)) is amended—
(1)in subparagraph (A)—
(A)by striking $22,290,000,000 and inserting $20,740,000,000; and
(B)by striking and at the end;
(2)by redesignating subparagraph (B) as subparagraph (C); and
(3)by inserting after subparagraph (A) the following new subparagraph:

(B)fiscal year 2015, $550,000,000; and.
1012.Notwithstanding any other provision of law, the Secretary of Health and Human Services shall not publish updated poverty guidelines for 2010 under section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902(2)) before March 1, 2010, and the poverty guidelines published under such section on January 23, 2009, shall remain in effect until updated poverty guidelines are published.
1013.From the National Telecommunications and Information Administration—Digital-to-Analog Converter Box Program in the Department of Commerce, $128,000,000 is hereby rescinded. 
1014.The explanatory statement regarding this Act printed in the House of Representatives section of the Congressional Record on or about December 16, 2010, by the Chairman of the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives shall have the same effect with respect to the allocation of funds and implementation of this Act as if it were a joint explanatory statement of a committee of conference.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
